People v Tolbert (2020 NY Slip Op 04258)





People v Tolbert


2020 NY Slip Op 04258


Decided on July 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


503 KA 19-01026

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vPERRY TOLBERT, DEFENDANT-APPELLANT. 


CAITLIN M. CONNELLY, BUFFALO, FOR DEFENDANT-APPELLANT. 

	Appeal from a judgment of the Wyoming County Court (Michael M. Mohun, J.), rendered April 18, 2019. The judgment convicted defendant upon a plea of guilty of attempted promoting prison contraband in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted promoting prison contraband in the first degree (Penal Law §§ 110.00, 205.25 [2]). Although defendant's sole contention that County Court abused its discretion in denying his motion to withdraw the plea survives the valid waiver of the right to appeal (see People v Dale, 142 AD3d 1287, 1288 [4th Dept 2016], lv denied 28 NY3d 1144 [2017]), we conclude based upon the record before us that his contention lacks merit (see People v Gerena, 174 AD3d 1428, 1429-1430 [4th Dept 2019], lv denied 34 NY3d 981 [2019]; see generally People v Blount, 90 NY2d 998, 999 [1997]).
Entered: July 24, 2020
Mark W. Bennett
Clerk of the Court